Citation Nr: 1744948	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-48 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a skin disorder and, if so, whether service connection is warranted.

2.  Entitlement to an effective date prior to April 2, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for obstructive sleep apnea (OSA).

4.  Propriety of the reduction of the disability rating from 100 percent to 20 percent for prostate cancer, to include propriety of the 20 percent rating assigned.  

5.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued by the regional office (RO) in Cleveland, Ohio.  In a May 2010 rating decision, the RO denied service connection for OSA.  In a January 2014 rating decision, the RO denied reopening a claim for service connection for a skin disorder.  

Following a July 2014 proposed reduction, in a December 2014 rating decision, the RO reduced the rating for prostate cancer, from 100 percent to 20 percent.  In July 2015 and November 2015, the RO continued a 20 percent disability rating for prostate cancer.  

In a November 2015 rating decision, the RO granted service connection for PTSD, with a 30 percent disability rating, effective August 5, 2015.  The Veteran filed a February 2016 notice of disagreement with the effective date granted.  In an August 2016 rating decision, the RO granted an earlier effective date of April 2, 2009, for the grant of service connection.  In his October 2016 substantive appeal for the earlier effective date claim (following the August 2016 statement of the case (SOC)), the Veteran also filed a notice of disagreement with the rating granted for his PTSD.  The AOJ has not issued a SOC as to the increased rating claim.

In April 2017, the Board remanded these claims to provide the Veteran his requested hearing before a Veterans Law Judge.  

In May 2017, the Veteran provided testimony in a videoconference hearing before the undersigned Veterans Law Judge (for all the issues other than an increased rating for PTSD); a transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues other than to reopen the skin disorder claim and entitlement to an earlier effective date for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final, December 2008 Board decision denied the Veteran's claim for service connection for a skin disorder; the Board found that the evidence did not corroborate finding a chronic skin disorder since service.    

2.  The evidence associated with the claims file since the December 2008 Board decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a skin disorder.  

3.  VA received the first claim for service connection for PTSD in July 2005.

4.  In a December 2008 decision, the Board denied service connection for PTSD.

5.  On April 2, 2009, the Veteran filed a claim for service connection for PTSD.

6.  In November 2005, the RO granted service connection for PTSD, effective August 5, 2015.

7.  In August 2016, the RO granted an earlier effective date for the grant of service connection for PTSD, of April 2, 2009.

  
CONCLUSIONS OF LAW

1.  The December 2008 Board decision is final.  38 U.S.C.A. § 7103(a) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for an effective date prior to April 2, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence for a Skin Disorder Claim

The Veteran contends that he has a skin disorder due to his service in Vietnam.  

Following a November 2005 RO denial, in a December 2008 Board decision, the Board found that the record did not support finding that the Veteran has had a skin disorder since service.  The Board decision is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100.

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Since the April 2009 claim, the Veteran has provided new testimony and lay statements as to the chronicity of the claimed skin disorder.  He also has provided new private medical records, including a new skin disorder diagnosis of lichen planus (Advanced Dermatology & Skin Cancer Center July 2014 record).  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the claim.  Specifically, the Veteran's claim was previously denied, in part, on the basis of lack of corroboration on chronicity between jungle rot and chloracne.  Since such time, the additional evidence reflects diagnoses of current skin disorders and new lay statements (both written and provided at the May 2017 Board hearing) that are presumed credible for the purposes of evaluating the application to reopen the claim for service connection.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, given the evidence demonstrating a current disorder as well as the Veteran's lay statements concerning chronicity of symptoms, and incidents in active duty service, in accordance with Shade, the evidence received since the December 2008 Board decision is new and material.  Specifically, such evidence is not redundant of evidence previously of record, and relates to the unestablished fact of whether the Veteran's has a current skin disorder that was incurred in or aggravated in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108.

II. Earlier Effective Date for Service Connection for PTSD Claim

The Veteran contends that an effective date prior to April 2, 2009, for the grant of service connection for PTSD, is warranted.  Per his February 2016 notice of disagreement, he contends that service connection should be effective from October 10, 1968, the day following his October 9, 1978, separation from service.  During his May 2017 Board hearing, he claimed that it should be effective from his service in Vietnam.
 
In July 2004, the Veteran filed his initial claim for service connection for PTSD.  In a December 2008 Board decision, the Board denied service connection.  The December 2008 Board decision is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100.

Under 38 U.S.C.A. § 5110(a), the effective date of an award based on a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  As such, to the extent that the Veteran is claiming that an effective date prior to the date he filed any claim is warranted, no such date can be granted.

The effective date for an award of benefits based upon new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(l)(ii).

Following the December 2008 Board decision, the Veteran filed a claim on April 2, 2009, for service connection for PTSD.  In a November 2015 rating decision, the RO granted service connection, effective August 5, 2015.  In August 2016, the RO granted an earlier effective date of April 2, 2009 - finding that the Veteran's claim had been pending since that date.  

Here, the first claim following the final December 2008 Board decision was received on April 2, 2009, the effective date already granted.

An effective date prior to April 2, 2009, the date VA received the Veteran's claim for service connection for PTSD, cannot be granted.  

	
ORDER

As new and material evidence has been received to reopen a claim for service connection for a skin disorder, the appeal, to this extent, is granted.

An effective date prior to April 2, 2009, for the grant of service connection for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA examinations are necessary to determine whether service connection is warranted for his currently diagnosed skin disorder(s) and/or OSA.  The Veteran has claimed to have symptoms of such disorders since service, including in a June 2010 statement as to OSA and in multiple lay statements (such as in February 2007, April 2009, and August 2016) and his May 2017 Board hearing as to a skin disorder.  He has alternatively claimed to have OSA as secondary to his service-connected PTSD, in the May 2017 Board hearing.  

As to the prostate cancer claim, in an October 2014 correspondence, the Veteran claimed to have symptoms of excessive urination and defecation problems, burning urine with odd urine odors, feeling tired and weak, "non empty bladder syndrome,"  occasional blood in urine, leaking urine and bowel problems such as loose, and watery stools (diarrhea, rectal urgency) due to his prostate cancer.  A VA examination is necessary to determine the level of severity of the prostate cancer, to include consideration of his claimed symptoms.  

The questions of propriety of the reduction and the current 20 percent disability rating for prostate cancer and propriety of a 20 percent disability rating are inextricably intertwined and a Board decision on the reduction claim would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In a November 2015 rating decision, the RO granted service connection for PTSD, with a 30 percent disability rating, effective August 5, 2015.  In his October 2016 substantive appeal for the PTSD earlier effective date claim (following the August 2016 PTSD earlier effective date SOC), the Veteran filed a notice of disagreement with the 30 percent rating granted for his PTSD.  The AOJ has not issued a SOC that addresses this issue.  Therefore, the Board must remand this issue for issuance of a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

While on remand, all unassociated VA medical records should be obtained for consideration in the appeal, to include treatment reported during his Board hearing with the VA in Belmont, Texas and Youngstown, Ohio.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran with a SOC regarding the issue of entitlement to an increased rating for PTSD.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate. 

2.  The AOJ should obtain unassociated VA medical records, to include any from Youngstown, Ohio (reported during his May 2017 Board hearing).  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above record development, the AOJ should obtain a VA examination by an appropriate VA examiner as to the nature and etiology of the Veteran's skin disorder(s).  

Following a review of the Virtual claims files, the VA medical opinion provider should offer an opinion on the following:

(i)  Does the Veteran currently have a skin disorder(s)?  If so, please note EACH the diagnosed disorder(s).  

The VA examiner should note consideration of prior diagnoses claimed by the Veteran, including, but not limited to, "jungle rot," chloracne, folliculitis, and lichen planus.

(ii)  Is it at least as likely as not that a skin disorder(s) was incurred in or was caused by the Veteran's active service?  

The examiner should consider the Veteran's lay statements, such as those received by VA in February 2007, April 2009, and August 2016, as well as, his May 2017 Board hearing testimony as to symptoms and chronicity.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case - to include the multiple VA and private medical records, and prior VA examinations, of record, which may reasonably explain the medical guidance in the study of this case.

4.  After completion of the above record development, the AOJ should obtain a VA examination by an appropriate VA examiner as to the nature and etiology of the Veteran's OSA.  

Following a review of the Virtual claims files, the VA medical opinion provider should offer an opinion on the following:

(i)  Does the Veteran currently have OSA?  

(ii)  Is it at least as likely as not that OSA was incurred in or was caused by the Veteran's active service?  The examiner should consider the Veteran's lay statements, including his reports of loud snoring in service (June 2010 lay statement) and his May 2017 Board hearing testimony.  

(iii)  Is it at least as likely as not that the Veteran's service-connected PTSD caused or aggravated OSA?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the examiner finds that OSA was aggravated by a service-connected disability, if possible, opine to what extent it was aggravated beyond the natural progression of the disorder.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case - to include the multiple VA and private medical records, which may reasonably explain the medical guidance in the study of this case.

5.  After completion of the above record development, schedule the Veteran for a VA examination for the service-connected prostate cancer, to determine the current severity of that disability.  

Following a review of the Virtual claims files, the VA medical opinion provider should offer an opinion on the following:

(a)  The current severity of the Veteran's prostate cancer, to include whether there has been any local recurrence or metastasis, and consideration of any voiding and/or renal dysfunction, if present, and the severity of any such dysfunction.  

(b)  The examiner should also clearly indicate whether the Veteran has symptoms/disorders claimed by him to be caused by prostate cancer.  In a September 2014 statement, he claimed to have symptoms of: (i) excessive urination and defecation problems, (ii) burning urine with odd urine odors, (iii) feeling tired and weak, (iv) "non empty bladder syndrome," (v) occasional blood in urine, (vi) leaking urine, and (vii) bowel problems such as loose and watery stools (diarrhea, rectal urgency).  He also provided testimony during a May 2017 Board hearing as to the severity of his disability. 

The examiner should determine, to the extent possible, whether such symptoms/disorders were caused and/or aggravated by the service-connected prostate cancer and the severity of any symptoms/disorders found to be caused and/or aggravated by his service-connected prostate cancer.  

If the examiner finds that a disorder was aggravated by a service-connected disability, if possible, opine to what extent it was aggravated beyond the natural progression of the disorder.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

(c)  The examiner should also discuss the functional impairment caused solely by the Veteran's prostate cancer.   

Where necessary, the examiner should attempt to distinguish any impairment related to his service-connected prostate cancer from any other nonservice-connected disabilities.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case - to include the multiple VA and private medical records, which may reasonably explain the medical guidance in the study of this case.

6.  After completion of the above development, the AOJ should perform any additional development it deems necessary.

7.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


